DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented and are pending.


Information Disclosure Statement
The Information Disclosure Statements received on 6/7/2021, 10/26/2021, 10/27/2021, and 9/8/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.
Under Step 1A, claims 1-12 (group I) are directed to a method (i.e. process), claims 13-19 (group II) directed to a system, while claim 20 is directed to a non-transitory computer-readable storage medium. Thus, the claimed inventions are directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.


Step 2A, 1st prong
Claim 1 recites: 
1. A method for managing access to digital content in a virtual environment using virtual content rights, the method comprising: 
providing a virtual content rights database comprising data associating a user of the virtual environment with the virtual content rights acquired with respect to the digital content; 
receiving, at a processor, a request from a device of the user for assignment of the virtual content rights of the digital content, wherein the user uses the device to interface with the processor;
updating the virtual content rights database to indicate the assignment of the virtual content rights to the user; 
receiving, at the processor, data from the device of the user holding the virtual content rights to digital content including songs to create a virtual mix tape having at least one of the songs; and
updating the virtual content rights database to indicate sharing of the virtual mix tape by the user within the virtual environment. 
(Emphasis added on the additional element(s))

The claim recites a process in receiving a request from a user for assignment of content rights, updating a ledger that records content rights to indicate the assignment of the content rights to the user, receiving data from the user to create collection of content including at least one content that the user has rights to, and updating the ledger to indicate sharing of the collection by the user. In other word, the claim recites a process of keeping track of content rights for the user, allowing the user to create a collection of content, and further keeping track of the usage (e.g., sharing) of the collection. As such, the claim recites a certain method of organizing human activity (i.e., commercial or legal interactions and/or social activities).
Independent claim 13 is significantly similar to claim 1 representing the system of claim 1, specifically a system comprising the processor and the database. In dependent claim 20 is significantly similar to claim 1, representing storage medium storing program for execution by a computer to perform the functions of claim 1. As such, claims 13 and 20 also recite abstract idea.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), i.e. virtual content rights database, processor, device of the user, virtual content rights database, virtual environment, a non-transitory computer-readable storage medium storing computer program are recited at a high-level generality such that it amounts to no more than mere instructions to implement the abstract idea as described above in the Step 2A (prong 1), and/or merely uses a computer as a tool to perform an abstract idea and/or  generally linking the use of the judicial exception to a particular environment (i.e., virtual environment)– see MPEP 2106.05(f). These limitation, e.g. abstract idea as described above, do not represent: Improvements to the functioning of device(s) or the components of the device(s)(i.e., the system of claim 13 that comprises the database and the processor individually or in combination; or the computer that executes the computer program stored on the storage medium of claim 20), or to any other technology or technical field  - see MPEP 2106.05(a); Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. The processor of the claimed invention is general purpose microprocessor(s) (see ¶0042) and the device of the user is a general computing system (see Fig. 3A; ¶0043-¶0046). Furthermore, the virtual environment merely represents generally linking the use of the judicial exception to a particular environment or field of use.

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed judicial exception amount to no more than mere instructions to implement the abstract idea on a computer, and/or merely uses a computer as a tool to perform an abstract idea and/or generally linking the use of the judicial exception to a particular environment (i.e., virtual environment). Mere instructions to implement the abstract idea on a computer, or merely using the computer as a tool to perform an abstract idea to apply the exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improves the functioning of the recited computer, processor, user device, and/or the database. 
For these reasons, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claims 2-12 and 14-19 further recite abstract idea. The additional element of virtual is generally linking the use of the judicial exception to a particular environment or field of use (i.e., virtual environment). Furthermore, the description of digital content in claims 9 and 18 are merely description in context of the virtual content rights. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-10, 12-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20080313556 (“Hamilton”) in view of US Patent Publication No. 20190318060 (“Brenner”).
Per claims 1, 13, and 20, Hamilton discloses a method for managing access to digital content in a virtual environment using virtual content rights (i.e., intellectual property rights in the digital content that are created and exchanged in the virtual universe), the method comprising:
providing a virtual content rights database comprising data associating a user of the virtual environment with the virtual content rights acquired with respect to the digital content (see Fig. 4; ¶0006, comprises a database configured to store a plurality of information relating to the virtual universe … search component is configured to search the database for other avatars within the virtual universe that may possess item … an intellectual property enforcement component is configured to specify and enforce any intellectual property rights restriction with the item to the transfer component; ¶0021, user interacts with virtual universe client 24 to interact with the universe to create digital content or items for the virtual universe; ¶0032-¶0035, different databases for storing information); 
receiving, at a processor, a request from a device of the user for assignment of the virtual content rights of the digital content, wherein the user uses the device to interface with the processor (see ¶0006; ¶0018, in additional to facilitating an exchange of items between buyers and sellers of virtual universe, embodiments of this invention provide functionality for enforcing licensing and intellectual property rights associated with the exchanged items … This includes specifying intellectual property rights restrictions with the exchanged items and monitoring usage of the items for conformance with any specified restriction; ¶0038, transactions that occur within the virtual universe between avatars … an avatar might want to pay for a service for using the item exchange marketplace; ¶0041, receive request for an item from an avatar within the virtual universe); 
updating the virtual content rights database to indicate the assignment of the virtual content rights to the user (see ¶0048, transferring of the item from the inventory; ¶0050, use of IP restriction database to specify restrictions, monitor usage for conformance with these restrictions and enforce if these restrictions are not followed; ¶0051-0052, use of IP restriction database for ledgering and enforcing licensing).
Hamilton further teaches a processor and a non-transitory computer-readable storage medium storing computer program (see Fig. 9).
Hamilton does not specifically teach receiving, at the processor, data from the device of the user holding the virtual content rights to digital content including songs to create a virtual mix tape having at least one of the songs; and updating the virtual content rights database to indicate sharing of the virtual mix tape by the user within the virtual environment.
Brenner, however, discloses receiving, at the processor, data from the device of the user holding the virtual content rights to digital content including songs to create a virtual mix tape having at least one of the songs and updating the virtual content rights database to indicate sharing of the virtual mix tape by the user within the virtual environment (see ¶0025, registry that contains the digital assets, such as the licensing rights, along with associated metadata … enable individual rights holder to access data and establish rules; ¶0032, To track all newly issued ISRCs for song segments within mixes may be needed to ensure proper attribution of streaming data and rolyalties; ¶0033, the mixes and remixes may be submitted into the media content database; ¶0034, mix or remix can be submitted to the media processing system; ¶0036; ¶0094).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to combine the teaching of providing ability to mix and remix the songs as taught by Brenner to the virtual universe of the Hamilton as the combination expands the user experience by providing specific real-world experience of mixing/remixing songs in Brenner to the virtual universe of the Hamilton.
In further reference to claim 13, the examiner submits that the claim is directed to a virtual content rights database and a processor. The claim further describes contents in the database and functions/intended use of the virtual content rights database and the processor. The examiner submits that Hamilton is necessarily sufficient in terms of art as the database(s) in Hamilton is capable of storing any known type of information and updating stored information and the processor of Hamilton is capable receiving any type of information.

As per claim 2, the combination of Hamilton and Brenner further discloses wherein sharing of the virtual mix tape (i.e., virtual mix or licensed item) comprises at least one of transferring, lending, renting, selling copying, and combining the virtual mix tape (see Hamilton: Title: redistribution of license items in a virtual universe; abstract: transfer; ¶0022, use of the items according to licensing agreement)(Brenner: ¶0145, copyrights, licensing rights; ¶0094, distribution of the mixes and remixes).

As per claim 3, the combination of Hamilton and Brenner further discloses wherein sharing of the virtual mix tape (i.e., virtual mix or licensed item) comprises at least one of displaying and playing for others in the virtual environment (see Hamilton: ¶0021, digital contents or items for the virtual universe; ¶0022, exchange of these types of items between avatars and provide a mechanism to enforce the intellectual property rights restrictions)(Brenner: Fig. 6; Fig. 7; ¶0032, cleared mixes and remixes may be issued ISRCs to make them available for distribution and commercial use).

As per claim 4, 5, and 14, the combination of Hamilton and Brenner does not specifically teach receiving, at the processor, a request to buy a blank virtual mix tape and receiving a request to copy the virtual mix tape having the at least one of the songs to the blank virtual mix tape to produce a second-generation virtual mix tape. The examiner takes Official Notice that a buying and selling of blank mix tape for allowing recording song(s) from an existing tape is old and well-known technique in the art of recording. Hence, as the combination of Hamilton and Brenner teaches receiving a request for purchase of virtual item (see Hamilton: ¶0018; ¶0026) and requesting usage right of songs for mixing/remixing of songs (see Brenner: ¶0025; ¶0034; ¶0036), it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to combine the known concept/technique of buying and selling of blank tape for allowing recording of at least one song on an existing tape to the virtual world of combined Hamilton and Brenner in order to produce real-world experiences in a virtual world as in the case of Second Life (see Hamilton: ¶0002).

As per claims 6 and 15, the combination of Hamilton and Brenner further teaches sending permission to the user device that the user is now free to sell, trade, or give away the second generation virtual mix tape to other users within the virtual environment (see Brenner: ¶0032, the cleared mixes and remixes may be issued ISRCs to make them available for commercial use).

As per claim 7, the combination of Hamilton and Brenner further teaches wherein the virtual content rights for the digital contents are held by other users and the songs included in the virtual mix tape are owned by the other users (see Brenner: ¶0032, rights holders may accept or decline to allow their catalogs to be used in mixes and remixes distributed). 

As per claims 9, 10, 18, and 19, the combination of Hamilton and Brenner further teaches wherein the digital content included in the virtual mix tape further includes at least one of videos, audios, photos, and other media items to personalize the sharing of the virtual mix tape wherein the virtual mix tape includes at least one of artworks, logos, writings, and other items to personalize the sharing of the virtual mix tape (see Hamilton: ¶0003, animations, scripts, avatar appearance features)(Brenner: Fig. 7; ¶0020, create new mix and remix distribution). Furthermore, description of stored information is non-functional descriptive material.

As per claim 12, while the combination of Hamilton and Brenner teaches receiving, at the processor, a request from a device of the user to add songs of other users to the virtual mix tape of the user (see Brenner: ¶0032, clearing mixes), the xyx does not teach that this is done by trading access to the songs owned by the user, wherein the other users hold the virtual content rights to the songs to be added.
The examiner takes Official Notice that trading rights of one asset for rights for another assets is old and well known in the art of licensing. 
Hence, as the combination of Hamilton and Brenner is directed to licensing (see Brenner: ¶0025) and bartering (see Hamilton: ¶0039), it would have been obvious to one of ordinary skill in the art of licensing to substitute one known element for another for licensing model, and further it would take no more than ordinary creativity for a person of ordinary skill to use bartering of any service, i.e. rights of one asset for the rights of another asset, as services bartered between two entities as disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).


Claim(s) 8, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Hamilton” and “Brenner” as applied to claims 1 and 13 above, and further in view of US Patent Publication No. 20060195376 (“Jung”).
Per claims 8 and 16, while the combination of Hamilton and Brenner discloses that the media processing system may also manage the payment of royalties to underlying rights holders (see Brenner: ¶0037) and licensing concept (see Hamilton: ¶0018, licensing; ¶0038, pay fees), the combination of Hamilton and Brenner does not specifically teach adding a set amount to an account of the user in a user account database for the use of the digital content by other users, wherein the user holds the virtual content rights to the digital content.
Jung, however, teaches deducting a set amount from an account of the user in a user account database for the use of the songs included in the virtual mix tape owned by the other users. (see ¶0012, database record identifies a real-world person or real-world entity responsible for compliance with terms and payment provisions of the credit account; ¶0035-¶0036, simulated purchases for items of value using a virtual account; ¶0062; ¶0070; ¶0088; ¶0106; ¶0114).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of as taught by Jung as described above to the combination of Hamilton and Brenner for the purpose of enabling a user to have simulated credit transaction and to provide an option of engaging in real-world financial transactions related to the virtual credit arrangement (see Jung: ¶0034). 

As per claims 11 and 17, the combination of Hamilton, Brenner, and Jung teach adding a set amount to an account of the user in a user account database for the use of the digital content by other users, wherein the user holds the virtual content rights to the digital content (see Jung: ¶0012, database record identifies a real-world person or real-world entity responsible for compliance with terms and payment provisions of the credit account; ¶0035-¶0036, simulated purchases for items of value using a virtual account; ¶0062; ¶0070; ¶0088; ¶0106; ¶0114).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3,744,803 discloses purchasing of blank tapes for recording;
Grindley, P. (2018). Cross-Licensing. In: Augier, M., Teece, D.J. (eds) The Palgrave Encyclopedia of Strategic Management. Palgrave Macmillan, London. https://doi.org/10.1057/978-1-137-00772-8_771: describing cross-licensing;
US Patent Publication No. 20060143236 discloses interactive music playlist sharing system and methods and concept of mix tapes;
US Patent No. 6,119,229 discloses a virtual property system in which virtual property system created in a virtual world is tracked for ownership. The system allows the participants to buy and sell the virtual property.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/               Primary Examiner, Art Unit 3685